Citation Nr: 1443292	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  06-27 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 

2. Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD) with secondary depression.
 
3. Entitlement to a total rating based in individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Portland, Oregon, regional office (RO) of the Department of Veterans Affairs (VA). 

The issue of entitlement to service connection for diabetes mellitus type II was among the issues previously before the Board in February 2010, when it was denied. The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Memorandum decision, the Court set aside the February 2010 denial for service connection for diabetes mellitus type II and remanded the matter for a revised statement of the reasons or bases.  It has now been returned to the Board for action consistent with the November 2011 Court decision. 

The February 2010 Board decision also denied entitlement to service connection for the residuals of heat exhaustion.  The Veteran did not appeal this issue, and it was not included in the appellant's briefs to the Court.  However, the November 2011 Memorandum decision failed to note whether or not this issue was excluded when it stated that the February 2010 Board decision was set aside.  As the issue of service connection for heat exhaustion is not mentioned in the Court decision, the Board will assume that the portion of the February 2010 Board decision that denied entitlement to service connection for the residuals of heat exhaustion is not disturbed by the November 2011 Memorandum decision. 

In addition, the February 2010 Board decision also remanded the claim for TDIU in order to issue the Veteran a statement of the case for that matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran was provided a statement of the case for the claim for TDIU as well as for a claim for an evaluation in excess of 50 percent for PTSD in October 2010.  He submitted a substantive appeal for these issues in December 2010, which was within 60 days of the issuance of the statement of the case.  These issues are now included among those on appeal to the Board.  See 38 C.F.R. § 20.200. 

The Board remanded the claims in April 2012 for further development. 

The Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge and offered testimony regarding the issue of entitlement to service connection for diabetes mellitus type II in June 2008.  A transcript of this hearing is in the claims folder.  In April 2014, the Veteran testified before the undersigned Veterans Law Judge and offered testimony regarding the issue of entitlement to an increased rating for PTSD and a TDIU.  At the April 2014 hearing, the Veteran's representative requested to keep the record open for 60 days for submission of additional evidence.  A transcript of the hearing has been associated with the Veteran's Virtual VA paperless claims file.  

In June 3, 2014 correspondence, the Veteran's representative requested an additional 30 days for further evidence.  The claims are now ready to be adjudicated by the Board.  

The issue of diabetes mellitus, type II, to include as due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, PTSD and depression have been productive of occupational and social impairment that approximates disability manifested by deficiencies in the areas of work, family relations, thinking, or mood.
2.  Resolving all doubt in the Veteran's favor, his service-connected disabilities preclude substantially gainful employment for which his educational and occupational experience would otherwise have qualified him.


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, the criteria for a 70 percent schedular rating, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014). 

2. Resolving all doubt in the Veteran's favor, the criteria for a TDIU due to PTSD have been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In light of the fact the Board allows the benefits sought on appeal, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2011), would serve no useful purpose.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 44.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board has considered the GAF scores assigned during the appeal period. The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

Where an examiner is unable to distinguish the symptoms of a service connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)). 

Resolving all doubt in the Veteran's favor, a 70 percent evaluation may be granted for the entirety of the rating period on appeal, as discussed below.

On review of the record the Veteran has been diagnosed as having PTSD and depression.  As there is no evidence to clearly distinguish the symptoms of the Veteran's PTSD and depression, the Board will also attribute all of his psychiatric symptoms to PTSD for the purposes of assessing the rating.  See Mittleider, supra. 

The Board finds that the evidence demonstrates occupational and social impairment with deficiencies in most areas.  For example, the Veteran has reported that he experiences nightmares, sleep impairment, anxiety, guilt, depression, and anger.  See May and June 2009 statements.  On May 2009 VA examination, the examiner noted that the Veteran had difficulty with activities of daily living due to interference from depression and lack of motivation.  His affect was constricted and his mood was dysphoric.  His short-term memory and concentration were both in the below average range.  On examination, he had flashbacks, irritability, anger problems, poor concentration, insomnia, decreased interest in pleasurable activities, avoidance of trauma triggers, hypervigilance and increased startle response.  In December 2009 correspondence, the Veteran reported that his moods and thoughts were severely affected and he had anxiety, panic attacks, and severe depression.   He claimed that he developed a substance abuse problem due to his PTSD.  He reported that due to his mental state caused by PTSD and inability to hear, he was unable to cope with his other health issues.  On July 2013 VA examination, he reported that he experienced symptoms of depressed mood, anxiety, and chronic sleep impairment.  

Regarding social impairment, a review of the record reflects that the Veteran he had a hard time being around people, did not have the patience to work with people, was aggressive and despondent, and had strained family ties, failed marriages, and little regard from people who could not comprehend his demeanor.  See May 2009 statements from J.W.E. and W.D.T.  Although, he initially indicated that he had severe problems with his current wife, he later described their relationship as good.  See May 2009 statement from the Veteran and May 2009 and July 2013 VA examinations.  He reported that they rarely argued and went out to eat or to the movies three times per month.  See July 2013 VA examination.  However, the record reflects that he had little or no relationship with his children, grandchildren, or brothers.  On May 2009 VA examination, reported that he lost friends due to anger and currently had two friends.  In December 2009 correspondence, he stated the he could no longer establish and maintain effective relationships.  

Occupationally, the Veteran last worked as a merchant marine officer (boat captain) in November 2007.  In a September 2009 VA examination addendum, it was noted that the Veteran could not stand dealing with costumer complaints.  He blew up at customers and his crew grew tired of working with him.  He also reported that he was a police officer for twenty one years; however, his career came to an end due to his anger problems.  He indicated that he used to always work with or be around people; however, he claimed that he could no longer be around others.  He could not sit or stand for very long.  He stated that he experienced anxiety and claustrophobia when he worked in an indoor setting.  The examiner noted the Veteran's reports that if he was able to work in a loosely supervised situation with little contact with people, little time in the office, not much time sitting, and not much time on his feet, he might be able to do some other kind of work, however, he was not sure of the type of work that would fit that description.  
In December 2009 correspondence, the Veteran contended that his PTSD should have been rated at 70 percent disabling due to deficiencies in his ability to work with others.  He claimed that he could no longer adjust to stressful circumstances which were a big part of his field in licensing.  He reported that due to his mental state caused by PTSD and inability to hear, he was unable to find work.  He reported that the inability to hear satisfactorily impacted job safety and his responsibilities and caused severe mental strain.  He felt that he could not get along with people or tolerate any working environment.  In a January 2012 report from a Vocational Expert, T.P.L found that the Veteran's GAF score of 40 and the records reviewed reflected a serious level of impairment to such a level that the Veteran would not be able to sustain competitive gainful employment.  From a vocational perspective, this meant that the Veteran was "Unemployable" within the world of work.  On July 2013 VA examination, the Veteran reported difficulties and irritability on his last job related to PTSD.  The examiner noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner found that the Veteran's PTSD solely caused moderate occupation impairment due to irritability on the job and that he was capable of sedentary employment.  
	
While a 70 percent rating is warranted, the record does not support assignment of a 100 percent schedular evaluation.

Although there is significant impairment with his occupational and social activities, the Board notes that a 70 percent rating contemplates deficiencies in most areas, such as mood, family relations, and work due to difficulty in adapting to stressful circumstances (including work or a work like setting), and inability to establish and maintain work and social relationships.  The evidence of record does not suggest that he is totally socially and occupationally impaired due to PTSD.  Here, the record does indicate an inability to work.  The record further demonstrates that the PTSD and depression in question is a significant factor in the Veteran's unemployability, however, there must be total impairment both occupationally and socially.  

The Board notes that the Veteran was assigned a GAF score of 40 during the May 2009 VA examination; however, the examiner noted that the Veteran had a good relationship with his current wife.  Here, even the lowest GAF score did not support a finding that there was psychiatric impairment consistent with a 100 percent schedular rating.  At no point throughout the appeal period did the Veteran demonstrate such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  He did not have any other symptoms akin to these. 

Overall, while there is significant impairment with his social activities, the evidence of record does not suggest that he is totally impaired socially and occupationally due to PTSD.

In sum, throughout the rating period on appeal, a 70 percent schedular rating, but no higher, for PTSD with depression is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Pursuant to 38 C.F.R. § 3.321(b)(1) , the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically consider whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by the Court, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms of this Veteran's disability include nightmares; sleep impairment; anxiety; guilt; depression; anger; lack of motivation; a constricted affect; below average short-term memory and concentration; flashbacks; irritability; poor concentration; insomnia; decreased interest in pleasurable activities; avoidance of trauma triggers; hyperarousal symptoms; an increased startle response; panic attacks; aggression; strained family ties; failed marriages; little or no relationship with his children; grandchildren; or brothers; difficulty in establishing maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  These symptoms are all contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).

The Veteran is service-connected for PTSD, now rated 70 percent disabling; bilateral hearing loss, rated as 40 percent disabling; and tinnitus, rated as 10 percent disabling.  The Veteran meets schedular criteria for consideration of TDIU at all times during the pendency of the appeal.

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration of TDIU is warranted if a veteran has a single disability rated 60 percent or more.  38 C.F.R. § 4.16(a); see also VBA Fast Letter 13-13, Claims for Total Disability Based on Individual Unemployability (TDIU) (June 17, 2013).  The Veteran's PTSD is now rated as 70 percent disabling, and he is therefore eligible for TDIU under 38 C.F.R. § 4.16(a).  

As discussed above, the Veteran's PTSD symptoms severely impair his ability to obtain and maintain employment.  On September 2009 VA examination addendum, the examiner noted the Veteran's reports that if he was able to work in a loosely supervised situation with little contact with people, little time in the office, not much time sitting, and not much time on his feet, he might be able to do some other kind of work, however, he did not know if there was a type of work that would fit his description.  In December 2009, the Veteran indicated that due to his mental state and inability to hear, he was unable to find work.  He reported that the inability to hear impacted job safety and his job responsibilities as a boat captain and caused severe mental strain.  In a January 2012 report from a Vocational Expert, T.P.L found that the Veteran's GAF score of 40 and the records reviewed reflected a serious level of impairment to such a level that the Veteran would not be able to sustain competitive gainful employment.  From a vocational perspective, this meant that the Veteran was "Unemployable" within the world of work.  On July 2013 VA examination, the Veteran reported difficulties and irritability on his last job related to PTSD.  The examiner noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner found that the Veteran's PTSD solely caused moderate occupation impairment due to irritability on the job.  The examiner found that the Veteran was capable of sedentary employment, which was loosely supervised and had little contact with people.  Based on the evidence of record, when resolving reasonable doubt in the Veteran's favor, the Board must conclude that the Veteran is unemployable due to his service-connected disabilities, including PTSD, and that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b).

The Board finds that the Veteran's service-connected disabilities render him unemployable under the applicable regulations.  Although VA examiners have generally observed that the Veteran's PTSD symptoms result in only a moderate occupational impairment, the Board finds the January 2012 opinion from the Vocational Expert highly persuasive.  The expert noted that the Veteran graduated from high school and completed a general academic program.  He completed approximately two years of courses towards a degree in law enforcement at a community college.  He also completed law enforcement classes while working as a police officer.  He worked as a co-owner and boat captain from February to October 2007; was self-employed in the same capacity, from January 2001 to February 2007; worked for various companies as a captain and driving boats, from 1994 to 2001; and worked as a police officer, from 1971 to 1994.  The expert considered the Veteran's education and employment history and found, from a vocational perspective, that was more likely than not that the Veteran became unemployable within the world of work due to PTSD symptoms.  Resolving all doubt in the Veteran's favor, TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A rating of 70 percent, but no higher, for PTSD is awarded, subject to controlling regulations governing the payment of monetary awards.

TDIU is awarded, subject to controlling regulations governing the payment of monetary awards.


REMAND

Pursuant to the previous Board remand, and following a request for information from the originating agency, in June 2012, the National Archives summarized the USS Boyd's deck logs as it related to the ship's positional coordinated in the vicinity of the Republic of Vietnam, which included the period from March 1 to August 31.  However, the National Archives specifically noted that April 1968's deck logs had been removed for declassification.  As a result a form relating to the Freedom of Information Act (FOIA) was attached to the June 2012 correspondence and required to be completed to obtain the requested information during April 1968.  A review of the record shows that no further attempt to obtain these records was undertaken. 

Additionally, in the  November 2011 Memorandum, the Court noted that harbors can be located on rivers, so that if any of the harbors visited by the USS Boyd were located on rivers, then the ship could be deemed to have been on an inland waterway.  Therefore, in the prior April 2012 remand, the Board specifically requested geographical information as to the nature and locations of Qui Nhon (Que" Nhan) Harbor and Nha Trang Harbor.  In particular, it should have been noted whether or not either of these harbors are located within rivers and such information should be placed in the claims folder.  However, there is no response located in the claims file.   The Board finds that the agency of original jurisdiction did not substantially comply with the remand orders, and further action is necessary in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the AOJ should seek development to determine whether the location of the Qui Nhon and Nha Trang Harbors as well as Pha Tam Giang (as identified in the June 2012 National Archive summary from June 5-6, 1968) are located within a river, a canal, or a within a river delta area, otherwise defined as "inland waterways".  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k. 

Accordingly, the case is REMANDED for the following action:

1. Contact appropriate sources, including the National Archives and Records Administration and/or the Naval Historical Center.  Request that they determine whether or not there are any logs that contain the positional coordinates for the USS Boyd for the month of April 1968.  If so, complete any FOIA request forms if necessary, and obtain copies of these logs and place them in the claims folder.  Then, either have the agency examine them or send them to an appropriate source to examine in order to determine whether or not the positional coordinates ever place the USS Boyd on an inland waterway in Vietnam.  For the purposes of this request, an inland waterway is defined as a river, a canal, or a within a river delta area.  If the logs exist but are unable to be copied, have the officials at the agency where they are located examine the positional coordinates to determine if the USS Boyd entered one of the inland waterways listed above.  If, after exhausting all sources and contacts suggested by these sources, it is determined that no such logs exist or that they are unable to be obtained and examined, a formal finding to this effect should be made and placed in the claims folder.

Ask these sources (or any other available ones) to obtain geographical information as to the nature and locations of Qui Nhon (Que" Nhan) Harbor, Nha Trang Harbor, and Pha Tam Giang.  In particular, it should be noted whether or not any of these places are located within river, a canal, or a river delta area.  Place this information in the claims folder.

2. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


